Title: To James Madison from Samuel Sterett, 25 July 1808
From: Sterett, Samuel
To: Madison, James



Sir,
Baltimore 25. July 1808

I am requested to solicit a Passport in favor of Mr. Lyde Goodwin, Junr., who is a Native of this City.
Mr. Goodwin will proceed to England in the next Packet, as Agent for Messrs. S. Smith & Buchanan & Hollins & McBlair, in some commercial business of considerable Importance, and affords a good opportunity to forward public Dispatches, if required.  With great respect I have the Honor to be Sir, Your Humb. Servt.

S. Sterett

